       Case 1:18-cr-00183-WHP Document 72 Filed 02/29/20 Page 1 of 1




                   ALEXANDER E. EISEMANN
                              ATTORNEY AT LAW
                         20 Vesey Street, Suite 400     282 Katonah Avenue, Suite 244
                         New York, New York 10007         Katonah, New York 10536
                                   S)))))))Q
                             Tel: (212) 420-8300
                             Fax: (212) 420-8338
                                aee@eislaw.com

                           February 29, 2020           Application granted.

VIA ECF

Honorable William H. Pauley III
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

           Re:   United States v. Nicholas Genovese,                  March 13, 2020
                          18 Cr. 183 (WHP)

Dear Judge Pauley:

          I am retained counsel for Nicholas Genovese, the
defendant in the above-entitled case, who was sentenced by your
Honor on February 11, 2020.

          Mr. Genovese has filed a CJA 23 affidavit, which
demonstrates that is unable pay for my legal representation going
forward. Mr. Genovese has also timely filed a notice of appeal
and the Administrative Attorneys in the Second Circuit inform me
that the granting of a motion by me to be relieved in the
district court is the first step in Mr. Genovese being allowed to
proceed in forma pauperis on appeal, including having the $505
filing fee otherwise required for his notice of appeal waived.

          Accordingly, I respectfully request that I be relieved
as Mr. Genovese's counsel and that CJA counsel be appointed to
continue his representation.

           I thank your Honor for considering this request.

                                   Respectfully submitted,



                                   Alexander E. Eisemann

cc:   Samson Enzer, Esq.
      (via ECF)
